— In a proceeding to stay arbitration, petitioner appeals from a judgment of the Supreme Court, Suffolk County, entered August 30, 1977, which (1) granted the cross motion of the respondent County of Suffolk "to dismiss and to dismiss because of objections in point of law and for summary judgment” and (2) dismissed the petition. Judgment affirmed, without costs or disbursements. In our opinion, the allegations made by petitioner do not amount to a showing of "fraud or of other impropriety undermining the caliber of representation afforded members” of the Deputy Sheriffs’ unit in the pending arbitration (see Matter of Russell v Patterson, 55 AD2d 619; see, also, Matter of Jacobs v Board of Educ., 64 AD2d 148). Further, it is apparent that petitioner’s problems stem from the composition of the bargaining unit. The Deputy Sheriffs’ efforts in other proceedings, and before another forum (the Suffolk County Public Employment Relations Board) to obtain decertification from the Suffolk Chapter of the Civil Service Employees Association and to certify the Suffolk County Deputy Sheriffs’ Benevolent Association, have been unsuccessful to date. The present proceeding to stay arbitration is not the vehicle to relitigate, review or undermine determinations of the Public Employment Relations Board which are adverse to petitioner. Mollen, P. J., Titone, Rabin and Gulotta, JJ., concur.